DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinasse (French publication 3026074).
The publication to Espinasse discloses the invention as is claimed (note cited machine English language translation).  Espinasse discloses a wiper blade assembly (10, fig. 1) comprising a wiper blade (12) with a connector (26) fixed thereto.  An adapter (130, note embodiment of figures 5-7 and description portion discussing such) is configured to be fitted to an end portion of a U-shaped wiper arm to pivotally join such with the connector.  The adapter comprises a front portion (left end fig. 5) of U-shape with a front upper wall (134) connecting two front lateral walls (132a, 132b) and a rear portion (right end fig. 5) also of U-shape (not particularly numbered but clearly shown (note particularly fig. 7) having an upper and lateral walls.  At least one rotation means (138) 
With respect to claim 1, Espinasse sets forth in the discussion of the articulation means (150) that such is comparable to a rotational displacement of at least part of the material bridge about a transverse axis substantially parallel to the Y axis, such Y axis being perpendicular to the longitudinal extent of the adapter.  See the next to last paragraph of the cited translation.  Thus, Espinasse appears to be setting forth that the front and rear portions are movable to each other about a transverse articulation axis as claimed.
With respect to claim 2, the front and rear portions appear aligned as claimed.  Note figure 5 with shows such.
With respect to claim 3, note figure 5 which shows the front portion comprising a body and a front end (far left end).  The body is connect to the rear portion (right side figure 5) by the articulation means (150).
With respect to claims 4 and 5, note border (136) which overhangs the body and delimits such, at least as far as defined.  The lower edge of border (136) is deemed to define a hook, at least as far as defined.
With respect to claim 9, note actuation means in the form of button (144) on the rear portion.
With respect to claim 11, Espinasse discloses that the wiper arm for the adapter (130) is of U-shape.  See description portion of Espinasse which discusses the wiper arm for the embodiment of figures 5-7.
With respect to claim 13, such does not appear to add any structure or structural relationships not addressed above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al. (US 10,046,739 B2), hereinafter Avasiloaie ‘739, in view of Avasiloaie et al. (US 2012/0060316 Al), hereinafter Avasiloaie ‘316.
The publication to Avasiloaie ‘739 discloses a wiper blade assembly (fig. 2) comprising a wiper blade (50, 60), a connector (52, fig. 4) and an adapter (54) configured to be fitted to an end portion of a drive arm (44).  The adapter (54) comprising: at least one front portion, at least one section of which is arranged in a U-shaped manner and which comprises a front upper wall and two front lateral walls, and at least one rear portion, at least one section of which is arranged in a U-shaped manner and which comprises a rear upper wall and two rear lateral walls; and at least one rotation means that connects the adapter (54) to a connector (52), wherein the at least one rotation means is provided on one of the two the front lateral walls. See Col. 6, Lines 23-48, and Avasiloaie ‘739 examiner annotated Figures 8 & 9 below.
Avasiloaie ‘739 further appears to disclose the front portion and the rear portion articulated to each other by way of structure (see annotated figure below) that is capable of providing an articulation means which is interposed between the front upper wall and the rear upper wall as claimed.  However, Avasiloaie does not explicitly disclose such articulation.



    PNG
    media_image1.png
    704
    770
    media_image1.png
    Greyscale


The publication to Avasiloaie ‘316 (Figure 12, and Paragraph 0059) teaches an adapter (72) with the same structure as Avasiloaie ‘739, with respect to the slots (194) formed in the sidewalls of the adapter to provide an articulation means interposed between the front upper and rear upper wall.  Such articulation allows flexing between the front and rear portions which is deemed to allow motion about a transverse axis as claimed.  See Avasiloaie ‘316, Figure 12, and Paragraph 0059.



Regarding claims 1, 11 and 13, note that Avasiloaie ‘739 discloses (col. 6, lines 35+) that the adapter (54) can be pivotally coupled directly to the connector (52), which is fixed to the wiper blade (50, 60), without the use of a saddle (72).  Therefore, the adapter is deemed pivotally connector to a connector that is fixedly joined to the wiper blade (50, 60) in the same manner as applicant as is claimed.
Regarding Claim 2, Avasiloaie ‘739, as modified by Avasiloaie ‘316, further discloses wherein the front portion and the rear portion are aligned in accordance with a longitudinal axis of the adapter (54). See Avasiloaie ‘739 examiner annotated Figures 8 & 9.
Regarding Claim 3, Avasiloaie ‘739, as modified by Avasiloaie ‘316, further discloses wherein the front portion comprises a body and a front end (106); the body being connected to the rear portion by way of the articulation means. See Avasiloaie ‘739 examiner annotated Figures 8 & 9.
Regarding Claim 4, note border (126, fig. 6) which overhangs the body.  Such extends outwardly and over/above the body.
Regarding Claim 5, note hook (128, fig. 6) provided with the border.
Regarding Claim 7, Avasiloaie ‘739, as modified by Avasiloaie ‘316, further discloses wherein the adapter (54) according to Claim 1, wherein the rear upper wall is provided with a button (122) which is provided with a tooth. See Avasiloaie ‘739 examiner annotated Figures 8 & 9.

Regarding Claim 9, Avasiloaie ‘739, as modified by Avasiloaie ‘316, further discloses wherein the adapter according to claim 1 wherein the adapter is provided with an actuation means (134) for the rear portion. See Avasiloaie ‘739, Figure 6.
Regarding Claim 11, Avasiloaie ‘739, as modified by Avasiloaie ‘316, further discloses an assembly comprising: the adapter (54) according to Claim 1; and the drive arm (44), wherein at least one end portion which is U-shaped and which is delimited by a first wall and by two second walls which delimit an internal volume for receiving an adapter (52) according to Claim 1. See Avasiloaie-739’, Figure 4 and Figures 12-17.
Regarding Claim 12, Avasiloaie ‘739, as modified by Avasiloaie ‘316, further discloses the assembly of Claim 11, wherein the first wall of the drive arm is provided with a receiving hole for a button (122) which is provided with a tooth, the hole comprising a front transverse edge against which the button abuts, the tooth extending above the first wall. See Avasiloaie-739’, Figure 4 and Col. 9, Lines 50-64 and Avasiloaie ‘316, Figure 18.
Regarding Claim 13, Avasiloaie ‘739, as modified by Avasiloaie ‘316, further discloses a wiper system comprising a drive arm (44); a connector (52) which is fixedly joined to a wiper blade; and an adapter (54) according to Claim 1 which connects the connector (52) to the drive arm (44) for rotation. See Avasiloaie ‘739, Figures 1-3.




Response to Arguments

Applicant's arguments filed 30 December 2020 have been fully considered but they are not fully persuasive. 
	Applicant’s arguments with respect to the rejection of claims by Espinasse are noted but not persuasive.  Applicant argues that in Espinasse, the front and rear portions do not rotate about an articulation axis since the bridges (150) deform.  Such is not persuasive.  As set forth above, Espinasse discloses that the deformation of the bridges (150) provides a comparable motion to a rotational displacement of at least part of the material bridge about a transverse axis.  See the next to last paragraph of the cited translation.  Thus, Espinasse sets forth a rotational motion between the front and rear portions is achieved by the bridges, even though such rotational motion may be achieved through deformation. 
	Applicant’s arguments with respect to the rejection of claims by Avasiloaie are noted but not persuasive.  Applicant argues that the arcuate slots in Avasiloaie ‘316 provide the ability of the nose to flex during installation of the adapter onto the saddle (connector).  While such may be true, incorporation of such teaching into Avasiloaie ‘739 will provide for the claimed articulation means between the front and rear portions as set forth above.  The particular use of the articulation does not prevent the combination from disclosing all the structure as claimed.  While applicant sets forth that Avasiloaie is silent as to articulation means, such does not appear accurate.  As set forth above, paragraph 59 of Avasiloaie ‘316 sets forth that the arcuate slots (194) provide for articulation by establishing a thinned portion on the adapter allowing flexing between front and rear portions.  Such flexing is deemed to define a hinge as claimed and disclosed to provide motion about an axis as claimed.  It is noted that applicant uses thinned sections as well, for example thin bars (27), to achieve the articulation means.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        






GKG
14 January 2021